 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
24th day of May, 2018, by and between Players Michigan LLC, a Michigan limited
liability company (“Buyer”), and LCG Business Enterprises, LLC, a California
limited liability company (“Seller”).

 

RECITALS

 

A. Buyer is a wholly-owned subsidiary of Players Network, a Nevada publicly
traded corporation (“PNTV”) engaged, directly and indirectly, in the cultivation
and production of cannabis and cannabis related products (the “Business”),
principally in Nevada.

 

B. Seller engages in the Business in California through the licensed operation
of a 56,000 square foot commercial cannabis agricultural facility at 25600
Encinal Road, Salinas, California 93908 (the “Property”) under the Temporary
Cannabis Permits (as defined in Section 4(H)(ii) below).

 

C. Seller is in the process of obtaining permanent Cannabis Permits.

 

D. The Property on which Seller operates the Business is occupied by Seller
under the terms of the Lease (as defined in Section 4(J) below).

 

E. The Property owner is currently in the process of obtaining all permits and
entitlements with respect to the Property required by the County of Monterey,
California to operate the Business at the Property on a long-term basis
(collectively, the “Entitlements”).

 

F. Seller has the right to continue to operate the Business at the Property
while it seeks to obtain the permanent Cannabis Permits and while the Property
owner seeks the Entitlements.

 

G. PNTV desires to expand its Business operation into California through the
acquisition by Buyer of the Purchased Assets (as defined in Section 2(A) below)
and Seller desires to sell Buyer the Purchased Assets on the terms and subject
to the conditions contained in this Agreement.

 

H. Capitalized terms not otherwise defined in this Agreement have the meanings
specified in Section 1 below.

 

ACCORDINGLY, the parties agree as follows:

 

1. Defined Terms. Capitalized terms not otherwise defined in this Agreement have
the meanings specified on Exhibit A. An index of those capitalized terms defined
throughout this Agreement is set forth beneath the definitions on Exhibit A.

 

2. Purchased and Excluded Assets; Assumed and Retained Liabilities.

 

A. Purchased Assets. Subject to the terms and conditions of this Agreement, at
the Closing, Seller shall sell, assign, transfer, convey, and deliver to Buyer
and Buyer shall acquire from Seller, all of Seller’s right, title, and interest
in and to the Purchased Assets, free and clear of all Liens. As used herein, the
term “Purchased Assets” means and includes all assets, properties and rights of
Seller related to or used by Seller in its operation of the Business of every
kind, nature, type and description, tangible and intangible, wherever located,
whether known or unknown, fixed or unfixed, or otherwise, whether or not
specifically referred to in this Agreement and whether or not reflected on the
books and records of Seller, including the following assets, in each case as
they exist on the Closing Date, but specifically excluding the Excluded Assets
(as defined in Section 2(B) below):

 

1

 

 

i. Tangible Personal Property. All machinery and equipment (including spare
parts), data processing hardware and software, vehicles (including those
vehicles specifically listed on Schedule 2(A)(i)), transportation equipment,
fixtures, capital works in process, furniture, computers and related equipment
(including keyboards and monitors), office supplies, and other tangible personal
property, together with: (1) any express or implied warranty by the
manufacturers or vendors (to the extent still in force) of any of the foregoing
items; and (2) all maintenance records and other documents relating thereto, in
each case, whether owned or leased (collectively, the “Business Tangible
Personal Property”).

 

ii. Inventory. All raw materials and supplies, work in process and finished
goods inventory, scraps and packaging material, in each case, wherever located,
and including inventory in-transit, to the extent such Inventory is on hand (or
in-transit, as the case may be) and used or held for use in the Business (the
Business Inventory”). Business Inventory expressly includes all Plant Inventory
(as defined in Section 4(F)(ii)(1) below).

 

iii. Cash and Receivables. All cash on hand and all accounts receivable, notes
receivable and similar rights to receive payments, and the full benefit of all
security for such accounts or rights to payment (the “Receivables”).

 

iv. Contracts. All right, title, and interest in, to those Contracts of the
Business listed on Schedule 2(A)(iv), which schedule may be updated from time to
time by Buyer on or prior to the Closing (the “Acquired Contracts”).

 

v. Books and Records. All books of account, general, financial and accounting
records, statements, files, invoices, customer and supplier lists, other
distribution lists, product and Business Inventory records, service and warranty
records, equipment logs, operating manuals, billing records, sales and
promotional literature, marketing plans, studies, analyses and any other
marketing documentation, graphic designs, product designs and schematics and
packaging, studies, reports, summaries, manuals, customer and supplier
correspondence and files, emails and phone numbers, related to the Purchased
Assets or used or held for use in, or that arise out of the operation or conduct
of the Business (collectively, the “Books and Records”).

 

vi. Claims. All Claims of Seller and all rights to assert such Claims, in each
case, to the extent related to any Purchased Asset(s), Assumed Liabilities,
and/or the Business.

 

vii. Permits. All transferable Permits granted, given or made to Seller that are
used or held for use in Seller’s operation or conduct of the Business
(collectively, the “Acquired Permits”).

 

viii. Real Property. All real property leased, licensed, used or otherwise
occupied by Seller and used in connection with the Business, including, the
Property.

 

ix. Refunds/Insurance Proceeds. All Tax refunds, customer and supplier refunds
and all proceeds from any Claim made in respect of any Insurance Policy.

 

x. Goodwill. Any and all goodwill in, and going concern value of, the Business.

 

B. Excluded Assets. Buyer shall not acquire: (i) those Permits held or used by
Seller in connection with the operation of the Business by Seller that are not
assignable to Buyer (the “Non-Assignable Permits”); (ii) all Contracts of the
Business not otherwise listed on Schedule 2(A); and (iii) those assets of Seller
listed on Schedule 2(B) to this Agreement (collectively, the “Excluded Assets”).

 

C. Assumption of Liabilities.

 

i. At the Closing, Buyer shall execute and deliver to Seller, an Assignment and
Assumption Agreement and Bill of Sale substantially in the form of Exhibit B
(the “Assumption Agreement”), under which Buyer shall assume from and after the
Closing Date, and perform and discharge when due only the following Liabilities
of Seller (collectively, the “Assumed Liabilities”) and no other Liabilities of
Seller:

 

1. all Liabilities under the Acquired Contracts and the Acquired Permits,
arising, in each case, from and after the Closing Date, except for Liabilities
arising from a default by Seller on or prior to the Closing Date under any such
Acquired Contract or Acquired Permit.

 

2. All Liabilities accruing, arising out of, or relating to the operation or
conduct of the Business or the use or ownership of the Purchased Assets, in each
case to the extent arising out of events first occurring or conditions first
arising after the Closing Date.

 

2

 

 

3. All unpaid Ordinary Course, trade accounts payable of the Business as of the
Closing Date.

 

ii. Except for the Assumed Liabilities expressly enumerated in Section
2(C)(i)(1) – (3), Buyer shall not assume any other Liabilities of Seller,
whether related to Seller’s operation of the Business or otherwise, (including
(1) any Liabilities for Taxes; (2) Legacy Environmental Liabilities; (3)
Liability related to any Excluded Asset; (4) Liability of Seller or any of its
Affiliates arising out of or relating to any Proceeding or Claim relating to the
Business or Seller, which accrued, arose or relates to, any time on or prior to
the Closing (regardless of whether the Proceeding is commenced, or the Claim is
made, before or after the Closing); (5) all Labor Obligations to: (a) any Seller
employee or contractor other than Identified Labor (as defined in Section 6(L)
below) who accept employment or engagement with, and are employed or engaged by,
Buyer following the Closing (with Identified Labor who accept employment or
engagement with, and who are employed or engaged by, Buyer following the Closing
being referred to herein as the “Transferred Labor”); and (b) any Transferred
Labor to the extent arising on or prior to the Closing and/or arising out of or
relating to facts in existence on or prior to the Closing Date; and/or (6) all
Labor Claims of: (a) Seller’s employees or contractors who are not included in
the Transferred Labor; and (b) Transferred Labor arising on or prior to and/or
related to the period (or portion thereof) ending on or prior to the Closing
Date and Seller shall remain responsible therefor (with all such Liabilities
being referred to herein as the “Retained Liabilities”).

 

D. Benefits of Ownership. Notwithstanding anything to the contrary contained
herein, provided the Closing occurs on or prior to May 25, 2018 (other than as a
result of Seller’s failure to have satisfied any of the conditions to Closing
listed in Section 7(B) below), then Buyer shall be treated as having acquired
all of the Purchased Assets as of May 1, 2018, with the effect that Buyer shall
be entitled to the May Net Profit and all Net Profit arising thereafter. For
purposes of this Section 2(D), the “May Net Profit” means the Net Profit derived
from Seller’s operation of the Business during the calendar month of May 2018
reduced (to the extent not otherwise included in the computation of Net Profit)
by the Management Fee due to Seller for the calendar month of May 2018. The
parties acknowledge and agree that in computing the Net Profit for May (and
correspondingly, the May Net Profit, the gross profit for the calendar month of
May 2018 shall be reduce (only once) by payments to Seller’s cultivation team
made for the month of May 2018 in an amount not to exceed thirty percent (30%)
of the gross revenues (less all advance payments for future orders and any other
advances related to periods after May 2018) from Seller’s operations at the
Property received by Seller during the month of May 2018. For the avoidance of
doubt, if the Closing does not occur on or prior to May 25, 2018 as a result of
Seller’s failure to have satisfied one or more of the conditions precedent to
Closing specified in Section 7(B) below, from and after the Closing, Buyer would
still be entitled to the May Net Profit and all Net Profit derived from the
Business thereafter.

 

3. Purchase Price; Payment and Related Matters.

 

A. Purchase Price.

 

i. Subject to the provisions of Section 3(E) below, the purchase price for the
Purchased Assets (the “Purchase Price”) shall be equal to the sum of: (1) Five
Million and No/100 Dollars ($5,000,000.00); plus (2) the assumption of the
Assumed Liabilities.

 

ii. Subject to the terms of Section 3(B) and Section 3(D) below, the Purchase
Price shall be paid in installments (each, an “Installment”) as follows:

 

  1. One Million and No/100 Dollars ($1,000,000.00) (“Installment 1”) due at
Closing;         2. One Million and No/100 Dollars ($1,000,000.00) (“Installment
2”) due thirty (30) days following the Closing Date, or if later, on the first
day of the first calendar month following the close of such thirty (30) day
period;

 

3

 

 

  3. One Million and No/100 Dollars ($1,000,000.00) (“Installment 3”) due thirty
(30) days following the payment in full of Installment 2, or if later, on the
first day of the first calendar month following the payment in full of
Installment 2;         4. One Million and No/100 Dollars ($1,000,000.00)
(“Installment 4”) due thirty (30) days following the payment in full of
Installment 3, or if later, on the first day of the first calendar month
following the payment in full of Installment 3; and         5. One Million and
No/100 Dollars ($1,000,000.00) (“Installment 5”) due thirty (30) days following
the payment in full of Installment 4, or if later, on the first day of the first
calendar month following the payment in full of Installment 4;

 

provided, however, that Buyer shall have the right, in its discretion, at any
time, to prepay all or any portion of the unpaid balance of the Purchase Price
or any Installments required hereby. Prepayments of Purchase Price or an
Installment shall be applied to the Installments in chronological order (e.g.,
if Buyer prepays $1,500,000 of the Purchase Price on June 25, 2018, then
Installment 1 shall be treated as paid in full and with remaining prepayment
applied to and as a reduction of Installment 2).

 

B. Payment. Subject to the remaining provisions of this Section 3(B), each
Installment shall be paid by Buyer to Seller at the account specified by Seller
on Schedule 3(B). Notwithstanding the foregoing or anything to the contrary
contained in this Agreement:

 

1. if any Tax Clearance received by Seller and delivered to Buyer under the
terms of Section 6(K) below, shows an amount due and owing to any Tax Authority
by Seller, Seller immediately pay such amount and shall provide Buyer with
written evidence of such payment; and

 

2. until such time as Seller has delivered Buyer proof of payment to the
applicable Tax Authority satisfactory to Buyer in its discretion, Buyer shall:

 

a. withhold from the next Installment payment due to Seller the amount of any
Taxes shown to be due on such Tax Clearance; and

 

b. have the right to pay over such amount to the applicable Tax Authority on
Seller’s behalf.

 

3. If all Tax Clearances have not been delivered to Buyer on or prior to the
date Installment 5 becomes due and payable, then Buyer shall withhold payment of
Installment 5 in its entirety until such time as all such Tax Clearances have
been delivered to Buyer.

 

4. Buyer and Seller acknowledge that certain documents and/or instruments
required by this Agreement may be executed and delivered following the Closing
under the terms of one or more side letters executed at Closing (the “Side
Letters”). Accordingly:

 

a. following the Closing (and the payment of Installment 1 to Seller), no
further payment of any Installment shall be made to Seller, for Seller’s behalf
to any Tax Authority, or otherwise under this Agreement (with each Installment
that becomes subject to the provisions of this Section 3(B)(4) being referred to
as a “Withheld Installment”) until: (x) all documents and/or instruments
referred to in any Side Letters are fully executed and delivered in the form and
substance satisfactory to Buyer in its discretion, and (y) all obligations of
Seller contained in such Side Letters have been fulfilled.

 

b. Any Withheld Installment shall become due and payable from Buyer, subject to
the remaining terms of this Section 3(B), five (5) Business Days following
satisfaction of the requirements contained in Section 3(B)(4)(a) above. For the
avoidance of doubt, and by way of example, assuming that all documents,
instruments required by the Side Letters are finally executed and delivered and
all obligations of Seller under the Side Letters are fulfilled on the day after
Installment 3 becomes due and payables, such that the obligations contained in
Section 3(B)(4)(a) are fulfilled on such date. In that case, both Installment 2
and Installment 3 would be Withheld Payments and Buyer would become obligated to
pay Installment 2 and Installment 3, subject in all events to the remaining
provisions of this Section 3(B) (e.g., subject to payment of all amounts due and
owing to Tax Authorities relating to Taxes shown to be due on any Tax
Clearances) by the close five (5) Business days after the fulfillment of such
obligations.

 

4

 

 

5. No penalty under Section 3(D) shall apply to: (i) the amount withheld from
any Installment under the provisions of this Section 3(B) and not otherwise paid
over to an applicable Tax Authority unless Buyer fails to deliver to Seller the
amount so withheld within thirty (30) days following delivery by Seller to Buyer
of proof, satisfactory to Buyer in its discretion, that all Taxes shown to be
due and owing by Seller on any such Tax Clearances have been paid in full;
and/or (ii) to any Withheld Installment unless Buyer fails to timely make
payment of any Withheld Installment, subject in all events to the remaining
terms of this Section 3(B), following satisfaction of the conditions contained
in Section 3(B)(4) above.

 

C. Purchase Price Allocation. Within thirty (30) days after the Closing, Buyer
shall prepare and deliver to Seller for Seller’s approval (not to be
unreasonable withheld, delayed or conditioned) an allocation of the Purchase
Price for federal income tax purposes (“Purchase Price Allocation”). Seller
shall have fifteen (15) days following receipt of such allocation within which
to review and approve such allocation. If, within such period, Seller does not
ether provide its approval or provide written notice to Buyer specifically
identifying and providing its rationale for a dispute with respect to the
allocation, then the Purchase Price Allocation shall be deemed final and binding
on the parties at the close of such period. The parties shall file with the IRS
an IRS Form 8594 and shall report, act and file all Tax Returns in all respects
and for all purposes consistent with such Purchased Asset Allocation.

 

D. Late Payment Penalty. If during the ten (10) month period beginning on the
Closing Date, Buyer pays any Installment (or portion thereof) after the due date
therefore (a “Late Payment”), then as Seller’s sole and exclusive remedy: (1) in
addition to the applicable Installment (or portion thereof), Buyer shall be
obligated to pay Seller a penalty (the “Initial Penalty”) in an amount equal to
two and one-half of one percent (2.5%) of the portion of the Late Payment; and
(2) until the Late Payment is paid in full, in addition to the Initial Penalty,
at the close of each ten (10) Business Day period after the initial due date for
the Late Payment, Buyer shall become obligated to pay Seller an additional
penalty in an amount equal to two and one-half of one percent (2.5%) of the
remaining unpaid portion of the Late Payment. Partial payments made to Seller
shall be applied first to the Late Payment and then to the penalty, if any,
remaining unpaid.

 

4. Representations and Warranties of Seller. Seller represents and warrants to
Buyer on the date hereof and as of the Closing Date as follows:

 

A. Organization, Standing and Power. Seller is duly organized, validly existing
and in good standing under the laws of the State of California and has all
necessary power and authority to: (i) own its properties and to carry on its
business (including the Business) as presently owned and operated by it; and
(ii) execute and deliver this Agreement and all other documents and/or
instruments required hereby, including the documents required to be delivered
(e.g., the Assignment of Lease and the Management Agreement) in connection with
the closing hereof (collectively, the “Seller Agreements”) and to consummate the
transactions contemplated hereby and thereby. Seller operates its business
(including its Business) solely within the State of California and is not
required, whether as a result of the character of the property owned, leased or
operated by it and/or the nature of its business (including the Business), to
qualify or become licensed to do business as a foreign entity in any other
jurisdiction. Seller currently does not, directly or indirectly own, of record
or beneficially, any outstanding voting securities or other equity interests in
any Person.

 

B. Authority. Seller and each person signing on behalf of Seller has all
requisite power and authority to execute and deliver Seller Agreements and to
perform the transactions contemplated hereby and thereby. The execution,
delivery and performance of Seller Agreements, and the consummation of the
transactions contemplated hereby and thereby have been, or will be when
executed, duly and validly authorized by all necessary action on the part of
Seller. Seller Agreements will constitute, when executed and delivered, the
valid and binding obligations of Seller, enforceable against Seller in
accordance with the terms thereof, except as the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Legal Requirements affecting creditors’ rights generally and
general equitable principles.

 

5

 

 

C. Consents and Approvals. No Consent is required for: (i) the execution,
delivery and/or performance of this Agreement and/or any other Seller Agreement
or the consummation of the transactions contemplated hereby or thereby to be
valid and binding on Seller; or (ii) for the assignment to Buyer of the
Purchased Assets (including the Acquired Contracts and Acquired Permits) as
contemplated by this Agreement; and Seller is not required to submit any notice,
report, application, petition, registration or other filing with any Person in
connection with the execution or delivery of this Agreement or any other
documents or instruments executed in connection herewith.

 

D. No Conflict or Breach. The execution, delivery and performance of this
Agreement and Seller Agreements and the consummation of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
constitute a violation of the organizational documents of Seller; (ii) conflict
with or constitute a violation of any Legal Requirement applicable to Seller,
the Business, or the Purchased Assets; (iii) conflict with or constitute a
default (or an event which, with the giving of notice or lapse of time or both,
would become a default) under, or result in a breach of, or acceleration or
termination of, or require any Consent under, any Contract (including any
Acquired Contract) to which Seller is a party, by which Seller, the Business
and/or any Purchased Asset are bound; and/or (iv) result in a creation or
imposition of any Lien on the Purchased Assets.

 

E. Title to and Condition of the Purchased Assets, Warrant, Operation of the
Business. Seller has good and valid title to the Purchased Assets (other than
the Property, which is subject to a valid leasehold interest), in each case,
free and clear of all Liens, and (with the exception of the Property) is the
record and beneficial owner thereof. The Purchased Assets are suitable for the
purpose for which they are presently used and include all assets, rights and
properties necessary for the conduct of the Business as the same is currently
conducted by Seller. At Closing Seller shall transfer to Buyer, good and valid
title to the Purchased Assets (including a valid leasehold interest in the
Property), free and clear of all Liens. Schedule 4(E) sets forth a true,
accurate, and complete list of all Purchased Assets. All Purchased Assets are in
good condition and repair (including, to the extent such Purchased Assets are
operating assets, good operating condition and repair), ordinary wear and tear
excepted. There are no defects, hidden or otherwise, in any Purchased Asset. All
Purchased Assets are located at the Property. Set forth beneath each applicable
Purchased Asset on Schedule 4(E) is: (i) a brief description of the warranty
applicable (if any) to such Purchased Asset; and (ii) the remaining duration of
such warranty. All warranty information specified on Schedule 4(E) is true,
correct and complete. All such warranties are fully transferable by Seller and
there are no facts existing, which would make any such warranty unenforceable by
Buyer from and after Closing. With the exception of the operation of its
Business, Seller is not engaged, directly or indirectly, in any other business
activities of any kind or nature.

 

F. Tangible Personal Property and Inventory.

 

i. Tangible Personal Property. Schedule 4(F)(i) sets forth a complete and
accurate schedule of the Business Tangible Personal Property (other than
inventory) as of the date hereof. Such Business Tangible Personal Property
constitutes all tangible personal property necessary for Seller to conduct the
Business. No Business Tangible Personal Property is held under lease, security
agreement, conditional sales contract or other title retention or security
arrangement, and all Business Tangible Personal Property (other than inventory)
acquired by or disposed of by Seller in the Ordinary Course since the date of
the Most Recent Financial Statements (as defined in Section 4(N) below) is in
good operating condition and repair, ordinary wear and tear excepted.

 

ii. Business Inventory.

 

1. Plant Inventory. Schedule 4(F)(ii) sets forth a complete and accurate list
of: (a) the aggregate number of cannabis plants held by Seller as of the date
hereof (the “Plant Inventory”); (b) the date each individual item of Plant
Inventory was planted; (c) the anticipated date of full growth and harvest for
each plant; (d) the average loss rate for cannabis plants (i.e., how many plants
die before full growth and harvest); and (e) is stored and handled in conformity
with Legal Requirements, industry standards and good business practices. None of
the Plant Inventory is infested with any insects or other infestation (whether
insect, fungal or otherwise) the spread of which could have an adverse effect on
crop yields. All Plant Inventory previously sold by Seller consisted of, and all
current Plant Inventory of Seller consists of and will, as of the Closing Date,
consist of, plants that are fully usable and salable in the Ordinary Course and
fit for human consumption.

 

6

 

 

2. Other Business Inventory. All Business Inventory (other than Plant Inventory)
is and will, as of the Closing Date, consist of items that are of a quantity and
quality which are usable and/or salable in the Ordinary Course; and no such
Business Inventory is obsolete, damaged or defective, or subject to any
write-down or write-off. Seller has on hand or has ordered and expects timely
delivery of such quantities of raw materials and supplies and has on hand such
quantities of work in process and finished goods as are reasonably required to
fill current orders on hand in a timely manner consistent with normal business
practices and to maintain the manufacture and shipment of products (including
Plant Inventory) at its normal level of operations.

 

G. Contracts. Schedule 4(G) sets forth a true, complete and correct list of all
Contracts of Seller together with a summary of all oral Contracts of Seller,
including all: (i) leases; (ii) capitalized lease obligations; and (iii)
Contracts: (1) for exclusivity, noncompetition, confidentiality, nonsolicitation
of customers, suppliers and/or any employees; (2) with employees, distributors,
sales representatives, sales agents and other independent contractors; (3) not
made in the Ordinary Course; (4) for the purchase of products or services; (5)
for capital expenditures; (6) for the sale of any assets of the Business
(including a separate list of all open purchase orders for Business Inventory);
and (7) with any Governmental Entity. Seller has delivered to Buyer true and
complete copies of all Contracts. Each Contract is legal, valid, binding and
enforceable in accordance with its terms. Seller is not in breach or default
under any Contract and no event has occurred that with notice or lapse of time
or both, would constitute such a breach or default by Seller. No other party to
any Contract of Seller is in breach or default thereunder; and Seller has
received no notice of any party’s intention to terminate or not renew any
Contract of Seller.

 

H. Permits.

 

i. Set forth on Schedule 4(H) is a complete and accurate list of Acquired
Permits, if any. The Acquired Permits constitute all transferable Permits
necessary for Seller to conduct the Business in compliance with all applicable
Legal Requirements. Separately set forth on Schedule 4(H) is a true, correct and
complete list of all Non-Assignable Permits and the purpose for each such
Permit. The Acquired Permits when taken together with all Non-Assignable Permits
(collectively, the “Seller Permits”) constitute all Permits necessary to conduct
the Business whether by Seller or Buyer, in compliance with all applicable Legal
Requirements. Seller has conducted the Business in compliance with all terms and
conditions of all Seller Permits. Seller has fulfilled and performed its
obligations under each Seller Permit, and no notice of suspension, cancellation
or of default or notice of any dispute concerning any such Seller Permit has
been received by Seller, and there is no basis for any suspension or
cancellation of default or any dispute with respect to any Seller Permit. Each
Acquired Permit is valid, subsisting and in full force and fully transferable to
Buyer at Closing without Consent. No Proceeding is pending or threatened to
revoke, suspend, cancel or adversely modify any Acquired Permit and there are no
facts or circumstances existing and no event has occurred that with the giving
of notice, the lapse of time or both could result in initiation of any such
Proceeding.

 

ii. Seller currently operates the Business under those temporary Cannabis
Permits separately listed on Schedule 4(H) (the “Temporary Cannabis Permits”).
All Temporary Cannabis Permits will remain in full force and effect from the
date hereof through June 19, 2018 (the “Initial Permit Termination Date”). The
effectiveness of the Temporary Cannabis Permits may be extended by the
applicable Governmental Entity for up to an additional 180 days from the
expiration of the Initial Permit Termination Date (with the period beginning on
the date hereof and ending at the close of the 180 day period following the
Initial Permit Termination Date being referred to herein as the “Cannabis Permit
Period”).

 

iii. Seller has received no notice from a Governmental Entity, and there are no
facts or circumstances existing and no event has occurred, which with the giving
of notice, the lapse of time or both, would result in any applicable
Governmental Entity denying Seller the right to extend the effectiveness of the
Temporary Cannabis Permits through the full Cannabis Permit Period.

 

I. Customers and Suppliers. Schedule 4(I) sets forth a true, complete and
correct list of Seller’s customers as of the date of this Agreement, and such
schedule accurately reflects the amount of purchases made by any such customers
from Seller during the calendar year ended December 31, 2017 and for each
calendar month during the 2018 calendar year. Schedule 4(I) separately sets
forth a true, complete and correct list of all of Seller’s suppliers as of the
date of this Agreement, and such schedule accurately reflects the amount of
purchases made by Seller from such suppliers during the calendar year ended
December 31, 2017. No customer or supplier listed on Schedule 4(I) has notified
Seller that it intends to cease doing business with, alter or decrease the
amount of the business that it is presently doing with Seller, or alter the
conditions under which it will offer such business to Buyer as a consequence of
the sale of the Purchased Assets to Buyer. Seller has no Liabilities with
respect to customer deposits or advances for work not yet performed or refunds
due to customers of its business (including the Business) but not paid as of the
Closing.

 

7

 

 

J. Real Property.

 

i. Seller owns no real property. Seller has provided to Buyer a true and
accurate copy of the Contract under which Seller uses or occupies or has the
right to use or occupy now or in the future, the Property (the “Lease”). Under
the terms of the Lease, Seller is the only party with a right to occupy or use
the Property. Schedule 4(J) sets forth the date of and parties to the Lease, and
the term and renewal terms (whether or not exercised) thereof. The Lease is in
full force and effect and is fully transferable to Buyer without Consent. Seller
has a validly existing and enforceable leasehold in the Property, for the full
term set forth in Schedule 4(J). Seller is not in breach or default under the
Lease and no event has occurred that with notice or lapse of time or both, would
constitute such a breach or default by Seller, under the Lease. No other party
to the Lease is in breach or default thereunder and Seller has not received any
notice of the intention of any party to terminate or not renew the Lease. Seller
has not subleased, sublicensed or given any other Person the right to use or
occupy any of the Property. Seller’s leasehold interest in the Property is not
subject to any Liens. No notice of a condemnation Proceeding or Proceeding by
any Governmental Entity has been received by Seller in respect of the Property
and no such Proceeding has been commenced by any Governmental Entity. There are
no unpaid Taxes, assessments (special, general or otherwise) or bonds of any
nature affecting such Property or any portion thereof due and payable by Seller
or rents or other amounts accrued and unpaid under such Lease.

 

ii. Seller has received Consent from the owner of the Property for the
cultivation and production of cannabis on the Property. The Property owner is
currently in the process of obtaining all Entitlements from the county of
Monterey, California to permit the cultivation and production of cannabis and
cannabis related products on the land. The Property owner will receive all such
Entitlements by no later than the close of the Cannabis Permit Period. Until
such time all such Entitlements for the Property have been obtained, Seller will
have the full right to legally operate the Business (whether in accordance with
and subject to the terms of the Temporary Cannabis Permits or otherwise) on the
Property. All such Entitlements (when granted) will run with the land and, upon
assumption of the Lease by Buyer, Buyer will have the right to operate the
Business on the same basis as operated by Seller prior to the Closing.

 

K. Compliance with Legal Requirements. Seller has complied with and is in
compliance with all applicable state and local Legal Requirements (including
state and local Environmental Laws, Labor Laws and Tax laws and regulations)
relating to the operation of its business (including the Business), the
ownership of the Purchased Assets and the use the Property. Except as set forth
on Schedule 4(K), Seller has complied with and is in compliance with all
applicable federal Legal Requirements (including federal Environmental Laws,
Labor Laws and Tax laws and regulations) relating to the operation of its
business (including the Business). Seller has received no notice of, and there
exists no fact or circumstance and no event has occurred, which with the giving
of notice, the lapse of time or both, would result in, any violation of any
Legal Requirement or the issuance of a citation by any Governmental Entity.
Seller has received and is currently in compliance with all Legal Requirements
to maintain the Monterey Good Standing, evidence of which is separately attached
hereto on Schedule 4(K); it being acknowledged that maintenance of the Monterey
Good Standing is a requirement for the continued operation of the Business by
Seller. There is no Proceeding (including a condemnation Proceeding) pending or
threatened against or relating to Seller, the Purchased Assets, the Property, or
Seller’s business (including the Business); and there is no basis or any such
Proceeding. There are no outstanding judgments, orders, or restrictions against
Seller.

 

L. Environmental Matters. Seller is not in violation of any Environmental Law
and the business (including the Business) and activities of Seller as presently
conducted are being conducted in compliance with all requirements of
Environmental Laws. Seller is not a party to or the subject of any Proceeding or
Claim addressing a violation of or Liability under any Environmental Law and
Seller has not received any notice, request for information, citation, summons,
judgment, order, letter, or other documents, and no complaint has been filed and
served, no penalty has been assessed, and no Proceeding is pending against
Seller or has been threatened alleging a violation by Seller of any
Environmental Law. There has been no Release at or affecting the Property. The
Property is not currently used for and has never been used for the treatment,
storage or disposal of a “hazardous waste” (as that term is defined under 40
Code of Federal Regulations Part 261) and there are no Hazardous Materials
present at, on, in, or under the Property. There are no aboveground or
underground storage tanks, pits, lagoons, landfills, waste disposals areas
present at the Property and there are no events, conditions or circumstances
that have resulted in or are reasonably likely to result in Liability under
Environmental Laws.

 

8

 

 

M. Taxes. Seller: (i) has properly completed and timely filed, and will properly
complete and timely file, with the applicable Tax Authorities, all Tax Returns
related to the operation of its business (including the Business) for periods
ending on or prior to or including the Closing Date (the “Applicable Tax
Periods”) and all such Tax Returns are (or will be, when filed) accurate,
complete and correct; (B) has fully paid (or will pay when due) all Taxes
related to the Applicable Tax Periods; (C) has timely made and will timely make
all withholdings of Tax required to be made under all applicable Legal
Requirements, and such withholdings have been or will be paid when due; and (D)
has complied with all Tax information reporting provisions of all applicable
Legal Requirements. No Tax Authority residing in a jurisdiction where Seller
does not file Tax Returns has made a Claim that Seller is or may be subject to
Tax in such jurisdiction. There are no Liens for Taxes on the Purchased Assets.
There are no Claims pending or threatened against Seller for past due Taxes.
Seller has not waived any statute of limitations or agreed to the extension of
time for the assessment of any Tax, and is not currently the beneficiary of any
extension of time within which to file any Tax Return. Seller is not a party to
any pending Claims for Taxes, nor, is there any Proceeding pending or
threatened, for assessment or collection of Taxes. Seller has not been notified
that an audit or review of any Tax matter is currently pending, in progress or
contemplated. None of the Purchased Assets is property required to be treated as
being owned by another person pursuant to the provisions of Section 168(f)(8) of
the Internal Revenue Code of 1954, as amended and in effect immediately prior to
the enactment of the Tax Reform Act of 1986.

 

N. Financial Statements. Attached as Schedule 4(N) are copies of the unaudited
profit and loss statements, balance sheets and statements of cash flow of Seller
as of and for the calendar year ended December 31, 2016 and December 31, 2017
and for each of January, February, March and April of 2018 (the “Financial
Statements” with the financial statements for April 2018 being referred to
herein as the “Most Recent Financial Statements”). The Financial Statements: (i)
are true, correct and complete and have been prepared in accordance with GAAP;
and (ii) fairly present the financial position and results of operations of
Seller as of the dates and for the periods therein specified. Seller has no
Liabilities, other than Liabilities reflected on the face of the Financial
Statements and Liabilities, which have arisen in the Ordinary Course since the
Most Recent Financial Statements. All accounts receivable of Seller represent
valid and existing accounts receivable of Seller arising in the Ordinary Course.
The Receivables constitute the only accounts receivables of Seller and all
Receivables reflected on the Financial Statements are fully collectible without
set-off, reduction or deduction.

 

O. Books and Records. The Books and Records, copies of each of which have been
delivered to Buyer are complete and correct and have been maintained in
accordance with sound business practices.

 

P. Insurance. All Insurance Policies insuring Seller, its Business and/or the
Purchased Assets (the “Applicable Policies”) are in full force and effect and
all premiums due thereunder covering all periods up to and including: (i) the
date of this Agreement have been paid; and (ii) the Closing Date will be paid
when due. Seller has complied with all terms of such Insurance Policies and has
not received any notice of cancellation or any increase in premium with respect
thereto. Seller has not been denied insurance since the date of its
organization. There are no Claims by Seller or bonds pending, under any such
Insurance Policies and there have been no denials of Claims or reservation of
rights letters with regards to such Claims under any such Insurance Policies.
Seller is not self-insured. Seller has delivered to Buyer copies of all
Applicable Policies.

 

Q. Absence of Changes. Since the date of the Most Recent Financial Statements:
(i) there has not been any destruction, damage to, or loss adversely affecting
Seller’s business (including the Business), any Plant Inventory and/or any
Purchased Assets; (ii) Seller has conducted its Business in the Ordinary Course
and has not, by way of example, and without limitation: (1) sold, leased (as
lessor), transferred or otherwise disposed of, or mortgaged or pledged, or
imposed or suffered to be imposed any Lien on, any of the Purchased Assets,
except for inventory sold or otherwise disposed of in the Ordinary Course; (2)
cancelled any debts owed to or Claims held by Seller; (3) accelerated or delayed
collection of, or written off, any receivables generated by Seller; (4) delayed
or accelerated payment of any account payable or other Liability of Seller; (5)
allowed the levels of raw materials, supplies, work-in-process or other
materials included in the Business Inventory to vary from the levels customarily
maintained in the Business; (6) cancelled, terminated, amended or granted any
waiver or Consent under any Contract; (7) cancelled, compromised, waived or
released any right or Claim (or series of related rights or Claims); (8) amended
its organizational documents; (9) settled or compromised any Proceeding; and/or
(10) cancelled or terminated any of Insurance Policies or allowed any of the
coverage thereunder to lapse.

 

9

 

 

R. Inappropriate Payments. Neither Seller nor any of its officers, directors,
employees, contractors or agents has, directly or indirectly: (i) paid any
remuneration, in cash or in kind, to, or made any financial arrangements with,
any past or present customers, past or present suppliers or contractors of
Seller to obtain business or payments from such Person, other than in compliance
Legal Requirements, or (ii) made any contribution, payment or gift of funds or
property to, or for the private use of, any governmental official, employee or
agent, where the contribution, payment or gift is or was illegal under
applicable Legal Requirements.

 

S. Liabilities. With the exception of the Assumed Liabilities, there are no
Liabilities for which the Buyer would become liable upon the acquisition of the
Purchased Assets or the consummation of the transactions contemplated hereby
(whether as a successor or otherwise).

 

T. Brokers. Seller has no Liability or obligation to pay any fees or commissions
to any broker, finder or agent with respect to the transactions contemplated by
this Agreement for which Buyer could have Liability.

 

U. Reliance. The foregoing representations and warranties are made with the
knowledge and expectation that Buyer is placing complete reliance on them.

 

5. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller on the date hereof and as of the Closing Date as follows:

 

A. Organization, Standing and Power. Buyer is duly organized, validly existing
and in good standing under the laws of the State of Michigan and has all
necessary power and authority to: (i) own its properties and to carry on its
business as presently owned and operated by it; and (ii) execute and deliver
this Agreement and all other documents and/or instruments required hereby
(collectively, the “Buyer Agreements”) and to consummate the transactions
contemplated hereby and thereby.

 

B. Authority. Buyer and each person signing on behalf of Buyer has all requisite
power and authority to execute and deliver the Buyer Agreements and to perform
the transactions contemplated hereby and thereby. The execution, delivery and
performance of the Buyer Agreements, and the consummation of the transactions
contemplated hereby and thereby have been, or will be when executed, duly and
validly authorized by all necessary company action on the part of Buyer. The
Buyer Agreements will constitute, when executed and delivered, the valid and
binding obligation of Buyer, enforceable against Buyer in accordance with the
terms of such Buyer Agreements, except as the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Legal Requirements affecting creditors’ rights generally and
general equitable principles.

 

C. No Conflict or Breach. The execution, delivery and performance of the Buyer
Agreements and the consummation of the transactions contemplated thereby do not
and will not: (1) conflict with or constitute a violation of the organizational
documents of Buyer; (2) conflict with or constitute a violation of any Legal
Requirement of any state or local Governmental Entity applicable to Buyer; or
(3) conflict with, result in a breach of any of the provisions of, or constitute
a default (or an event which, with the giving of notice or lapse of time or
both, would become a default) under or result in a breach or acceleration or
termination of, or require any Consent under, any contract, agreement or
instrument to which Buyer is a party or by which Buyer is bound.

 

D. Brokers. Buyer has no Liability or obligation to pay any fees or commissions
to any broker, finder or agent with respect to the transactions contemplated by
this Agreement for which Seller could have Liability.

 

10

 

 

6. Pre-Closing Covenants.

 

A. Full and Reasonable Access. From and after the date hereof, Seller shall
provide Buyer and its officers, employees and representatives, including legal
advisors and accountants, during normal business hours and with reasonable
advance notice to Seller, complete access (to the extent not in contravention of
Legal Requirements) to its facilities and Books and Records, and shall cause its
employees, accountants, and other agents and representatives to cooperate fully
with Buyer and its representatives in connection with Buyer’s due diligence
investigation of Seller, its Business, and the Purchased Assets. Such assistance
shall include: (i) introducing Buyer to: (1) the “cultivation team” including
all employees and contractors of its Business; (2) all customers and suppliers
of its Business; and (3) those local cannabis attorneys and city officials as
Buyer may request from time to time; and (ii) accompanying Buyer to meetings
with such Persons.

 

B. Notice of Change. During the period beginning on the date of this Agreement
and ending on the Closing Date (the “Interim Period”), Seller shall notify Buyer
of the existence or happening of any fact, event or occurrence, which may alter
the accuracy of any representation or warranty contained in Section 4.

 

C. Information Releases. Except as required by applicable Legal Requirements,
Seller shall not make any public statements or releases concerning this
Agreement or the transactions contemplated hereby, except for such written
information as shall have been approved in writing by Buyer as to form and
content. Notwithstanding anything to the contrary contained in this Agreement
(including any covenants under Section 6(G) to the extent otherwise applicable),
Buyer shall have the right to make such public comments, statements, disclosures
regarding the transactions contemplated hereby and/or the terms and conditions
hereof as Buyer may deem necessary or desirable in Buyer’s discretion and Buyer
shall not be in breach of any of the provisions of this Agreement as a result
thereof.

 

D. Operation of the Business. During the Interim Period: (i) Seller shall
conduct the Business solely in the Ordinary Course and use its best efforts to
preserve its Business operations, assets (including all Purchased Assets),
organization and goodwill, keep available the services of its officers,
employees and consultants and maintain its existing relationships with vendors,
customers and others; and (ii) Seller shall maintain its Monterey Good Standing.
In furtherance of, and without limiting the generality of the foregoing, Seller
shall: (1) operate the Business in full compliance with all state and local
Legal Requirements and federal Legal Requirements other than those listed on
Schedule 4(K); and (2) not: (a) sell, lease, license, create a Lien or dispose
of any interest in any of the Purchased Assets, except use of supplies or sales
of Business Inventory in the Ordinary Course; (b) make any transfer, lease,
license, mortgage, pledge of or Lien on the Property or any Purchased Assets;
(c) agree to any non-compete restriction or similar prohibition on the Business;
(d) accelerate or delay collection of, or write off, any receivables generated
by the Business; (e) delay or accelerate payment of any account payable or other
Liability of the Business; (f) allow the levels of raw materials, supplies,
work-in-process or other materials included in the Business Inventory to vary
from the levels customarily maintained in the Business; (g) cancel, terminate,
amend or grant any waiver or Consent under any Contract; (h) cancel, compromise,
waive or release any right or Claim (or series of related rights or Claims); (i)
amend its organizational documents; (j) settle or compromise any Proceeding; (k)
cancel or terminated any Insurance Policies or allow any of the coverage
thereunder to lapse; and/or (l) take any action or permit to exist any
circumstance that would or that, with the giving of notice, the lapse of time or
both, could result on Seller losing its Monterey Good Standing.

 

E. Exclusive Dealing. During the Interim Period (or if earlier until the
termination of this Agreement in accordance with its terms), Seller shall not,
nor shall it permit any of its officers, directors, managers, equity holders,
members, employees, agents, representatives, consultants, financial advisors,
attorneys, accountants or other agents to, directly or indirectly: (i) solicit,
encourage, initiate or facilitate submission of inquiries, proposals, offers or
indications of interest from any Person, other than Buyer (and/or its respective
Affiliates and representatives), relating to any direct or indirect acquisition
or purchase (including any single or multiple-step transaction) by such Person
of any material assets or equity securities of Seller or any merger,
consolidation, business combination, recapitalization, restructuring,
reorganization, dissolution, or similar transaction involving Seller, other than
assets sold in the Ordinary Course (each such acquisition transaction, an
“Acquisition Transaction”); or (ii) enter into, continue or otherwise
participate in any discussions or negotiations with, or disclose or provide any
non-public information or data relating to Seller to, or otherwise afford access
to the properties, books, records or management of Seller to any other Person,
other than Buyer (and its respective Affiliates and representatives), with
respect to any Acquisition Transaction. Immediately following the date hereof,
Seller shall cease and cause to be terminated all existing discussions or
negotiations with any Persons conducted heretofore with respect to any
Acquisition Transaction and, as soon as practicable following the date of this
Agreement, Seller shall enforce its rights under all confidentiality agreements
signed by other potential bidders to require the return or the destruction of
all information given to such Person or its representatives.

 

11

 

 

F. Training and Assistance. During the Interim Period (or if earlier until the
termination of this Agreement in accordance with its terms), Seller shall
provide Buyer’s management team as Buyer may select from time to time, such
training and education in the day-to-day operations by Seller of the Business
and the cannabis industry in State of California and local Monterey jurisdiction
as Buyer may reasonably request.

 

G. Confidentiality.

 

i. Unless and until the Closing has been consummated, a party receiving
Confidential Information, as defined in Section 6(G)(iv) below (the “Receiving
Party”), from a party disclosing such Confidential Information (the “Disclosing
Party”) shall hold, and shall cause its Affiliates and their respective
directors, managers, officers, employees, consultants, agents, legal counsel,
advisors and representatives (collectively, “Representatives”) to hold in
confidence all Confidential Information made available to the Receiving Party in
connection with this Agreement. If the transactions contemplated by this
Agreement are not consummated, each Receiving Party shall promptly return or
cause to be returned to the other or, with the consent of the other party,
destroy all Confidential Information and all copies thereof that were supplied
to the Receiving Party in connection with this Agreement; it being acknowledge
by the Parties that Confidential Information delivered by a Disclosing Party to
a Receiving Party constitutes a unique and valuable asset, and that any
disclosure or other use of such Confidential Information (other than as
expressly permitted hereby) would be wrongful and may cause irreparable harm to
Disclosing Party.

 

ii. From and after the Closing Date: (a) Seller will and will cause its
Affiliates and/or their respective Representatives to, keep confidential and
protect, and will not divulge or allow access to or use in any way any
Confidential Information related to Buyer, the Property, the Purchased Assets
and/or Seller’s operation of the Business; (b) Buyer shall be under no
obligation of confidentiality; it being expressly acknowledged that from and
after the Closing, Buyer, its Affiliates and their respective Representatives
shall have the perpetual, royalty free right and license to use and/or disclose
any information, including information that would otherwise be considered
Confidential Information, supplied by Seller to Buyer whether on or prior to
closing or after Closing (whether as a result of Seller’s management of the
Business pursuant the Management Agreement, or otherwise).

 

iii. Any violation or breach of the agreements contained in this Section 6(G)
may result in irreparable injury to the Party disclosing Confidential
Information for which a remedy at law may be inadequate and that, therefore, the
Party disclosing Confidential Information will be entitled to seek injunctive
and other equitable relief restraining such violation or breach.

 

iv. For purposes of this Agreement, “Confidential Information” means and
includes any and all data and/or other information of or related to a Disclosing
Party without regard to whether all or any of the foregoing matters would or
would not be deemed by a court of competent jurisdiction to be confidential,
material or important. Confidential Information shall not include any
information that: (x) is now or subsequently becomes generally publicly known,
other than as a result of the breach of this Agreement by the Receiving Party;
or (y) can be demonstrated to have been hereafter developed independently of any
disclosure by the Receiving Party. If a Receiving Party receives, at any time, a
request in connection with a legal proceeding to make a disclosure that would be
a breach of this Agreement, the Receiving Party shall promptly notify and
consult with the Disclosing Party so that the Disclosing Party may seek an
appropriate protective order. If, in the absence of a protective order, the
Receiving Party is compelled, in the opinion of its counsel, to disclose any
Confidential Information, the Receiving Party may make such disclosure after
prior written notice to the Disclosing Party (to the extent such notice is
legally possible) but only to the extent that such disclosure is absolutely
necessary to comply with such requirement.

 

12

 

 

H. Risk of Loss. Seller assumes all risk of loss due to fire, other casualty or
otherwise up to the time of Closing. If at any time prior to Closing, any
Purchased Asset is negatively affected in any manner or the cost to repair any
damage or destruction of any such Purchased Asset exceeds any sums available
under any applicable Insurance Policy, then in addition to Buyer’s other rights
and remedies (whether at law, in equity, by contract or otherwise): (i) Buyer
shall have the right to terminate this Agreement by notifying Seller; and (ii)
if Buyer does not elect to terminate this Agreement under the previous sentence,
then: (a) Seller shall promptly use all Insurance Proceeds to repair any damage
or destruction to such Purchased Asset; (b) at Closing, Seller shall assign to
Buyer all of Seller’s right, title and interest in and to the proceeds of
insurance carried by or payable to Seller and shall pay to Buyer any insurance
proceeds not otherwise used toward the repair the damage or destruction to such
Purchased Asset; and (c) Buyer shall be entitled to reduce the purchase price by
the portion of the value of the Purchased Asset not otherwise covered by
insurance.

 

I. Insurance Policies. Upon execution hereof, Seller shall provide Buyer with a
certificate of insurance for its general liability policy and for any other
Insurance Policies covering the Purchased Assets, showing Buyer as an additional
insured and loss payee. Such certificate of insurance shall indicate that the
insurance carrier must notify Buyer at least thirty (30) days prior to the
cancellation or termination of such policy; and promptly of a change to the
terms of such policy. Seller shall maintain all Insurance Policies in full force
and effect through the Closing Date.

 

J. Management Agreement. At the Closing, Buyer and Seller shall execute and
deliver a Management Agreement, substantially in the form attached hereto as
Exhibit C (the “Management Agreement”) under which, among other things:

 

i. Seller shall provide Buyer with the management services specified therein for
a fee equal to the percentage of the Net Profit derived by Buyer solely from the
operation of the Business at the Property determined in accordance with the
following schedule (the “Management Fee”):

 

Percentage of Net Profit   Payment Period 30%   Between Closing and payment in
full of Installment 2 25%   Between the payment in full of Installment 2 and
payment in full of Installment 3 20%   Between the payment in full of
Installment 3 and payment in full of Installment 4 15%   Between the payment in
full of Installment 4 and payment in full of Installment 5 0%   From and the
payment in full of Installment 5 or, if earlier, the prepayment in full of the
reaming unpaid portion of the Purchase Price as specified in Section 3(B)

 

For the avoidance of doubt, if Buyer, in its discretion elects to prepay in full
the remaining unpaid portion of the Purchase Price in accordance with the terms
of Section 3(B) above, then Seller’s right to receive a Management Fee under the
terms of the Management Agreement shall terminate.

 

ii. during the Management Term (as defined in Section 6(J)(v) below) Seller
shall manage the day-to-day operations of the Business at the Property utilizing
due care and professional diligence, with the goal of generating and growing
monthly Net Profit arising from the operation of the Business at the Property;

 

iii. Seller shall be obligated to further develop the Property as specified
therein and implement “track and trace” procedures consistent with the all Legal
Requirements of the State of California and/or the County of Monterey
irrespective of the effective date of such Legal Requirements and/or any
moratorium on the implementation of such requirements;

 

13

 

 

iv. Buyer shall be obligated to pay the Management Fee to Seller no later than
thirty (30) days after the close of the calendar month to which it relates
(e.g., the Management Fee for the calendar month ending June 30, 2018 would be
due and payable to Seller on or before July 30, 2018).

 

v. Seller shall provide all management services solely for the benefit Buyer and
its designees and shall provide the services specified thereunder during the
period beginning on May 1 and ending on the earlier of March 30, 2019 or the
date Buyer pays the Purchase Price in full (the “Management Term”).

 

xi. Buyer will have a right to offset against the Management Fee any and all
amounts otherwise due and payable to Buyer by Seller, whether hereunder or
thereunder (including, by way of example only, any amounts due from Seller as a
result of the indemnification obligations contained herein).

 

xii. Following the close of the Management Term, Buyer will have the right to
engage Seller to continue to provide such management services as Buyer may
request on terms (including the fee therefore) and subject to conditions as the
parties may mutually agree upon.

 

K. Tax Clearances. Seller shall apply for and obtain Tax Clearances from each
applicable Tax Authority (including, by way of example only, the California Tax
Authorities responsible for administering sales, use, income and/or franchise
taxes and/or contributions to the California unemployment fund, employment
training fund and the unemployment compensation disability fund). If prior to or
concurrent with the issuance of any Tax Clearance, Seller is notified by any Tax
Authority or otherwise becomes or is aware that Taxes are due and owing, Seller
shall immediately pay (or cause to be paid) all such Taxes. Nothing herein shall
serve to reduce or eliminate the obligations of Seller for Taxes. Seller shall
immediately provide Buyer with copies of all requests for Tax Clearances; any
and all correspondence related to any Taxes of Seller and each Tax Clearances
upon receipt by Seller. Without the prior written consent of Buyer, Seller may
not settle or otherwise compromise any dispute over Taxes if such settlement
would require payment by Buyer or cause Buyer to have Liability as a successor
for such Taxes.

 

L. Employment/Engagement by Buyer. As of the Closing Date, Buyer shall offer
employment to and/or otherwise offer to engage as independent contractors, and
Seller shall use its commercially reasonably efforts to assist Buyer in
employing as new employees of Buyer or engaging as independent contractors,
those employees/independent contractors of Seller selected by Buyer prior to the
close of the Management Agreement term and identified on Schedule 6(L) or
otherwise identified to Seller in writing (collectively, the “Identified
Labor”). No provision of this Agreement shall be deemed to: (i) guarantee
employment/engagement for any period of time for, or preclude the ability of
Buyer or its Affiliates to terminate, any Identified Labor at any time and for
any or no reason; (ii) require Buyer or any of its Affiliates to provide
Identified Labor or make available benefits under any specific benefit plan or
prevent the amendment, modification or termination thereof after the Closing; or
(iii) create any third-party beneficiary rights or obligations in any Person
(including any Identified Labor or any dependent or beneficiary thereof) other
than the parties to this Agreement. Any of Seller’s employees or contractor not
specifically identified by Buyer on Schedule 6(L) or otherwise identified to
Seller by Buyer in writing prior to the close of the Management Agreement term
shall be terminated by Seller.

 

M. Permits and Licensing.

 

i. Monterey County Business License. As soon as practicable following the
execution hereof, Seller shall apply for and seek to obtain all business
licenses necessary to operate the Business from and after the date hereof,
irrespective of the fact that the County of Monterey has advised Seller that it
is not required to apply for such business licensees until such time as all of
the land use permits and entitlements referred to in Section 4(J) above have
been obtained.

 

ii. Entitlements. From and after the execution hereof, Seller shall use its best
efforts to ensure that all Entitlements required for the operation of the
Business on the Property are received and properly maintained.

 

iii. Permanent Cannabis Permits. From and after the date hereof, Seller shall
use its best efforts to obtain all permanent Cannabis Permits necessary for the
operation of the Business by Seller and the management and operation of the
Business on behalf of Buyer under the terms of the Management Agreement.

 

14

 

 

iv. Cooperation with Buyer. From and after the date hereof, Seller shall use its
best efforts to assist Buyer in the preparation and filing of all documents
and/or instruments necessary for Buyer to obtain all Permits required to operate
the Business at the Property. Such efforts shall include the execution of all
documents and instruments and the taking of all actions necessary or desirable
in connection with the obtaining all such Permits (including any Temporary
Cannabis Permits, Permanent Cannabis Permits and all other business licenses and
Permits).

 

N. Pre-Closing Inventory. Two days prior to Closing, Seller and Buyer shall
conduct a physical inventory of all items of Business Inventory (including Plant
Inventory) and Seller shall provide Buyer with an updated Schedule 4(F)(ii) with
the results of such physical inventory. Between the date hereof and Closing,
Seller shall weekly (or more frequently as Buyer may request) provide Buyer with
an estimate of all sales of Business Inventory.

 

7. Conditions Precedent to Closing.

 

A. Conditions of Seller. The obligations of Seller to consummate the
transactions contemplated by this Agreement shall be subject to the following
conditions, except as Seller may waive in writing:

 

i. Performance. Buyer shall have performed and complied with all agreements and
covenants required by this Agreement to be performed or satisfied by it on or
prior to the Closing.

 

ii. Representations and Warranties. The representations and warranties of Buyer
set forth in Section 5 shall be true and correct at and as of the date of this
Agreement and at and as of the Closing Date with the same force and effect as if
they had been made at such time, except for those representations and warranties
which address matters only as of a particular date (which shall have been true
and correct as of such date).

 

iii. Certificate of Buyer. Seller shall have been furnished with a certificate
in the form and substance reasonably satisfactory to Seller and its counsel and
executed by a senior officer of Buyer certifying the fulfillment of the
conditions set forth in Section 7(A)(i) and Section 7(A)(ii) above.

 

iii. No Order. There shall not: (1) be in effect any litigation order of a
Governmental Entity of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
provided, that, the parties agree to use commercially reasonable efforts to take
such action as may be required to avoid the entry of, or to effect the
dissolution of such order; or (2) exist any pending or threatened litigation
regarding the Purchased Assets, the business operations of Seller or Buyer, this
Agreement or the transactions contemplated hereby.

 

iv. Agreements. Buyer shall have executed and delivered to Seller, the
Management Agreement and the Assignment of Lease (as defined in Section
7(B)(viii) below).

 

B. Conditions Precedent of Buyer. The obligations of Buyer to consummate the
transactions contemplated by this Agreement shall be subject to the following
conditions, except as Buyer may waive in writing:

 

i. Performance. Seller shall have performed and complied with all agreements and
covenants required by this Agreement to be performed or satisfied by it on or
prior to the Closing.

 

ii. Representations and Warranties. The representations and warranties of Seller
set forth in this Agreement shall be true and correct at and as of the Closing
Date with the same force and effect as if they had been made at such time,
except those representations and warranties which address matters only as of a
particular date (which shall have been true and correct as of such date).

 

iii. Certificate of Seller. The Buyer shall have been furnished with a
certificate in the form and substance reasonably satisfactory to Buyer and
executed by a senior officer of each of Seller certifying the fulfillment of the
conditions set forth in Section 7(B)(i) and Section 7(B)(ii) above and Section
7(B)(ix) below.

 

15

 

 

iv. Consents/Permanent Cannabis Permits. Seller shall have: (a) applied for and
obtained a ninety (90) day extension to the Initial Permit Termination Date and
provided evidence of same to Buyer; (b) ensured that the Landlord (or Seller as
the case may be) has applied for all Entitlements required to operate the
Business on the Property and provided evidence of same to Buyer; (c) applied for
(and provided Buyer with evidence of such application for) all licenses required
for Seller to operate the Business in the County of Monterey (irrespective of
any moratorium or delay in the effective date of any Legal Requirements and/or
any determination by the County that such applications are not necessary until
such time as the Entitlements have been granted or otherwise); and (d) Seller
shall have applied for all permanent Cannabis Permits necessary to operate the
Business (whether directly or under the terms of the Management Agreement) and
provide evidence of same to Buyer.

 

v. No Adverse Effect. Since the date of this Agreement, there shall not have
been any event, change, effect, development or circumstance that has had or
would reasonably be expected to have an adverse effect on the Business
(including the loss of Seller’s Monterey Good Standing status), and no event
shall have occurred or circumstances shall exist that could result in such
adverse effect on the Business.

 

vi. FIRPTA and California Certificate. Seller shall have furnished Buyer with a
certificate stating that Seller is not a “foreign” person within the meaning of
Section 1445 of the Code, which certificate shall set forth all information
required by, and shall be executed in accordance with, Treasury Regulation
Section 1.1445-2(b)(2). Seller shall have furnished to Buyer such other
certificate(s) as may be necessary to comply with Legal Requirements of
California (including withholding Tax requirements).

 

vii. No Order. There shall not: (1) be in effect any litigation order of a
Governmental Entity of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
provided, that, the parties agree to use commercially reasonable efforts to take
such action as may be required to avoid the entry of, or to effect the
dissolution of such order; or (2) exist any pending or threatened litigation
regarding the Purchased Assets, the business operations of Seller or Buyer, this
Agreement or the transactions contemplated hereby.

 

viii. Agreements. Seller shall have executed and delivered to Buyer the
Management Agreement and an assignment and assumption of Lease in the form and
substance satisfactory to Buyer under which Buyer will assume and become
obligated under the Lease (the “Assignment of Lease”). The Assignment of Lease
shall include, without limitation, the receipt of a consent and estoppel
certificate and a non-disturbance agreement in the form satisfactory to Buyer.

 

ix. Acquisition of Purchased Assets. Buyer shall be satisfied, in its
discretion, that: (1) Seller has not sold, transferred or otherwise disposed of
any of the Purchased Assets (other than Inventory in the Ordinary Course) and
that all Purchased Assets are in the same condition as existed on the date
hereof; and (2) following Closing and the payment of the Purchase Price as
provided herein, Buyer shall remain responsible for Taxes or other Liabilities
of Seller (other than the Assumed Liabilities).

 

x. Tax Clearances. Seller shall have applied for all Tax Clearances and provided
Buyer with evidence of such applications.

 

xi. Intentionally Omitted

 

xii. Vehicle and Other Purchased Asset Titles. Seller shall have delivered to
Buyer a certificate or registration of title for any owned vehicle or other
Purchased Assets requiring such certification or registration (including any and
all furniture, fixtures and equipment requiring such certification
registration), duly executed by Seller, conveying title to Buyer.

 

xiii. Intentionally Omitted.

 

xiv. Consulting Agreement. Mike Gregory shall have executed a consulting
agreement with Buyer on terms and subject to conditions acceptable to Buyer in
its discretion under which Mr. Gregory would, among other things, assist Buyer
in the continuous development of licensed cannabis assets in California (the
“Consulting Agreement”).

 

16

 

 

8. Closing; Closing Date Deliverables; Taxes and Prorations.

 

A. Closing. Unless this Agreement is terminated earlier as provided herein, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place at the offices of Seyburn Kahn, 2000 Town Center, Suite 1500,
Southfield, Michigan 48075, or at such other place or time as Buyer and Seller
may mutually agree, on May 25, 2018 or, if later, five (5) days following the
satisfaction of all conditions precedent to Closing (with such date being
referred to herein as the “Closing Date”).

 

B. Closing Date Deliverables, Taxes and Prorations. At Closing:

 

i. Seller shall deliver to Buyer: (1) the Purchased Assets, in each case, free
and clear of all Liens; (2) the Assumption Agreement; (3) a Certificate of
Seller certifying as to the organizational documents (including Articles of
Incorporation or equivalent) of Seller, copies of which shall be attached
thereto, resolutions authorizing the transactions contemplated by this Agreement
and incumbency; (4) the Certificates required by Section 7(B)(iii) (which
certificate shall have attached to it an updated Schedule 4(F)(ii) containing
all information required thereon as of the Closing Date) and Section 7(B)(vi);
(5) a Certificate of Good Standing (or equivalent, to the extent available) for
Seller, issued by the Secretary of State of the State of California no earlier
than thirty (30) days prior to the Closing Date; (6) all Books and Records; (7)
The ninety (90) day extension to the Initial Permit Termination Date; (8) the
Management Agreement; (9) the Assignment of Lease; (10) the Consulting
Agreement; (11) evidence of the application for: (a) a ninety (90) day extension
to the Initial Permit Termination Date; (b) all licenses required for Seller to
operate the Business in the County of Monterey (irrespective of any moratorium
or delay in the effective date of any Legal Requirements and/or any
determination by the County that such applications are not necessary until such
time as the Entitlements have been granted or otherwise); and (c) all permanent
Cannabis Permits necessary to operate the Business (whether directly or under
the terms of the Management Agreement), in each case, together with all
correspondence related thereto; (12) evidence satisfactory to Buyer, in its
discretion, that the Landlord (or Seller as the case may be) has applied for all
Entitlements required to operate the Business on the Property; (13) evidence
satisfactory to Buyer, in its discretion, of the filing of the requests for the
Tax Clearances; (14) the Property in: (a) a “ready to use” condition with trash
and related items removed; and (b) a mop clean condition with all utilities and
other operating expenses for the Property paid through Closing; and (15) such
other and further instruments as counsel for Seller and Buyer shall mutually
agree are necessary to consummate the transactions contemplated herein.

 

ii. Buyer shall deliver Installment 1 of the Purchase Price to Seller: (1) the
Assumption Agreement; (2) a Certificate of Buyer certifying as to the
organizational documents (including Articles of Organization) of Buyer, copies
of which shall be attached thereto, resolutions authorizing the transactions
contemplated by this Agreement and incumbency; (3) the Certificate required by
Section 7(A)(iii); (4) the Management Agreement; (5) the Assignment of Lease;
(6) the Consulting Agreement; and (7) such other and further instruments as
counsel for Seller and Buyer shall mutually agree are necessary to consummate
the transactions contemplated herein.

 

iii. To the extent Seller bears responsibility therefor, all prepaid rents,
lease payments, equipment service contracts, taxes, assessments (general as well
as special), district and/or other bonds, and water and sewer use charges and
utility charges shall be prorated and adjusted between Buyer and Seller with
current taxes prorated on a due-date basis based on a 365 day year. Seller shall
bear full responsibility to pay all real property Taxes, general or special
assessments, water or sewer rates and charges, which have become a Lien on the
Property or any Purchased Asset. Without limiting the generality of the
foregoing, all electric, gas, water and other utility meters shall be read as of
the close of business on the day immediately preceding the Closing Date, and
charges for such utilities received from and after the Closing Date shall be
prorated in accordance with such meter readings.

 

iv. Immediately following the execution and delivery of the Assignment of Lease
by Buyer and Seller, Buyer and Seller shall execute a Lease in the form and
substance satisfactory to Buyer under which Seller would lease the property from
Buyer on the terms and for the amount specified therein.

 

17

 

 

9. Post Closing Covenants.

 

A. Transition. Subject to Seller’s activities under the Management Agreement,
Seller shall: (i) refer all customer inquiries relating to the Business and the
Purchased Assets to Buyer from and after the Closing Date. Promptly following
the Closing, Buyer shall use commercially reasonable efforts to deliver any
notices that may be required to be sent to the customers under all Contracts
assumed hereunder as a result of the transactions contemplated by this
Agreement.

 

B. Further Assurances. From time to time, at the request and expense of Buyer or
Seller (as the case may be) and without further consideration, each party will
execute and deliver to the other such other documents, and take such other
action, as Buyer or Seller (as the case may be) may reasonably request in order
to consummate more effectively the transaction contemplated by this Agreement.

 

C. Management of the Business. From and after the Closing Date, and until the
termination of the Management Agreement, Seller shall: (i) manage the Business
in accordance with the Management Agreement, all applicable Legal Requirements
(including those Legal Requirements that have not yet become effective, such as
all track and trace requirements) and the requirements of licenses and permits
issued and/or required in connection with the operation of the Business; (ii)
obtain and maintain (including the payment of all fees) all licenses and permits
required for the operation and management of the Business; and (iii) Seller
shall actively pursue obtaining all licenses and permits required for the
operation of the Business (including those licenses and permits that due to
moratorium or otherwise, Seller has not yet been obligated to obtain), which as
of the Closing Date have not been issued to Seller. Seller shall provide Buyer
with copies of all applications and all correspondence related to any and all
such permits and licenses immediately upon receipt or transmission thereof by
Seller.

 

D. Construction Obligations. Following the Closing, Seller shall be obligated to
complete the construction and/or maintenance of those items specified on
Schedule 9(D) in the Ordinary Course without the payment of any additional
consideration. All such items shall be completed to the satisfaction of Buyer in
its discretion.

 

10. Indemnification.

 

A. Seller’s Indemnity. Seller shall indemnify, defend and hold Buyer and Buyer’s
Affiliates and their respective shareholder(s), members, equity holders,
officers, directors managers, representatives, consultants and agents harmless
from, against and in respect of any action or cause of action, losses, damages
(including any and all actual, incidental, consequential or special damages,
lost profits, and diminution in value), Claim, obligation, Liability, Taxes,
sanction, interest and/or penalty, fine, cost and expense (including reasonable
attorneys’ fees and costs and expenses incurred in investigating, preparing,
defending against or prosecuting any Claim by any Governmental Entity), of any
kind or character, whether or not involving a third party Claim (each, a “Loss”
and collectively, “Losses”), arising out of or in connection with (A) any breach
of any representation or warranty given or made by Seller in the Seller
Agreements; (B) any breach of, or failure by Seller to perform or observe, in
full, any covenant, agreement or condition to be performed or observed by Seller
pursuant to the Seller Agreements; (C) Intentionally Omitted; and/or (D) any
Retained Liability or Excluded Asset.

 

B. Buyer’s Indemnity. Following the Closing Date, Buyer shall indemnify, defend
and hold Seller harmless from, against and in respect of any and all Losses
arising out of or in connection with a third party Claim related to Buyer’s
operation of the Business after the Closing Date (provided that such Claim is
not related to, connected with or otherwise resulting from the actions or
omissions of Seller, whether pursuant to Seller’s management of the Business
under the Management Agreement or otherwise).

 

11. Termination. In addition to any other rights or remedies of Buyer, whether
at law, in equity by contract or otherwise, Buyer may immediately terminate this
Agreement upon written notice to Seller at any time prior to Closing if: (A)
Seller shall have breached any of its representations, warranties, covenants or
agreements contained in this Agreement; or (B) Buyer determines that is unable,
for any reason, to: (i) assume the Lease; and/or (ii) operate the Business under
the terms of the Management Agreement prior to the time it is able to obtain all
necessary or desirable Cannabis Permits in its own name; (C) buyer is
dissatisfied in its discretion with its due diligence investigation of Seller,
the Business, the Purchased Assets and/or the Property and/or the condition of
any of the Purchased Assets or the Property; (D) there is a Lien upon the
Purchased Assets, which Lien will not be discharged prior to Closing; (E) the
Property is not in a “ready to use” condition with all trash and related items
having been removed; or (F) Buyer is restrained or enjoined from consummating
the transaction contemplated hereby by any applicable Governmental Entity.

 

18

 

 

12. Assignment. Buyer may in its discretion assign this Agreement and all
rights, and obligations hereunder, to any Affiliate of Buyer and/or PNTV at any
time and such Affiliate shall become the Buyer as defined herein. Seller may not
assign any of its rights or obligations hereunder without the prior written
consent of Buyer. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
executors, administrators, successors and assigns.

 

13. Notices. All notices shall be in writing and shall be deemed to have been
duly given: (A) at the time of delivery if physically delivered; (B) at the time
of transmission if transmitted in electronic format (provided that if sent by
email such notice is followed another form of non-electronic notice permitted
herein); (C) two (2) Business Days after having been deposited in the United
States Mail, as certified or registered mail (with return receipt requested and
with first class postage pre-paid); or (D) one (1) Business Day after having
been transmitted to a third party providing delivery services in the Ordinary
Course, which guarantees delivery on the next Business Day after such
transmittal (e.g., via Federal Express), all of which notices or other
communications shall be addressed to the recipient at the address set forth
below each party’s name on the signature page hereto. Such names and addresses
may be changed by written notice in accordance with this Section 13.

 

14. Survival of Representations and Warranties. Except as otherwise set forth in
this Section 14, the representations and warranties contained in this Agreement,
and the respective indemnification obligations of Seller and Buyer with respect
thereto, shall survive the Closing Date for a period of two (2) years. The
representations and warranties contained in Section 4(A) through Section 4(E)
and the respective indemnification obligations related thereto shall survive
indefinitely. The representations contained in Section 4(K)(Compliance with
Legal Requirements), Section 4(L) (Environmental Matters), and Section 4(M)
(Taxes) and all covenants related to tax and environmental matters, in each
case, with the indemnification obligations with respect thereto shall survive
the Closing Date and remain in full force and effect until ninety (90) days
after the date upon which the Liability to which any such claim may be related
is barred by the applicable statute of limitations (including automatic
extensions thereof). The indemnification obligations under Section 11(D)
(Retained Liability) shall survive indefinitely. With respect to any specific
representation, warranty or covenant for which an Buyer shall have delivered a
bona fide notice of a claim prior to the termination date for the applicable
survival period of such representation, warranty or covenant, and as to which
such claim has not been completely and finally resolved prior to such
termination date, such representation, warranty or covenant shall be deemed to
survive solely for purposes of such claim for the period of time beyond such
termination date sufficient to resolve, completely and finally, the claim
relating to such representation, warranty or covenant in accordance with this
Agreement. Except as otherwise provided in this Section 14, the parties agree
that no claims or causes of action may be brought against Seller or Buyer based
upon any of the representations and warranties or covenants contained in this
Agreement after the expiration of the applicable survival period therefor as set
forth in this Section 14.

 

15. Miscellaneous.

 

A. Costs. Except as otherwise provided herein, each party shall bear
responsibility for all costs incurred by such party in connection herewith. In
furtherance of the foregoing, Seller shall be responsible for all transfer,
sales, use, stamp, recording and other similar Taxes and fees, arising in
connection with the transfer of the Purchased Assets to Buyer and/or the
transactions contemplated hereby (the “Transfer Taxes”). It shall be the
responsibility of Seller to prepare and file all Tax Returns relating to
Transfer Taxes.

 

19

 

 

B. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This
Agreement is made in Monterey County, California. This Agreement shall be
governed and construed under the Laws of the State of California without regard
to its conflicts of Laws provisions. The parties consent to the exclusive
jurisdiction of the state and federal courts sitting in the State of California,
County of Monterey or the Federal District Court for the Northern District of
California (the “Chosen Courts”). EACH PARTY HEREBY (I) IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE CHOSEN COURTS, (II) WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO LAYING VENUE IN THE CHOSEN
COURTS, AND (III) WAIVES ANY OBJECTION THAT ANY CHOSEN COURT IS AN INCONVENIENT
FORUM OR DOES NOT HAVE PERSONAL JURISDICTION OVER ANY PARTY. SELLER AND BUYER
ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT
MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR
MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS
AGREEMENT AND THE OTHER AGREEMENTS AND TRANSACTIONS CONTEMPLATED HEREBY AND
CONSENT TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE APPLICABLE COURT. In the event any party institutes an action
or proceeding to enforce any rights arising under this Agreement, the party
prevailing in such action or proceeding shall be paid all reasonable attorneys’
fees and costs by the non-prevailing party.

 

C. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and permitted
assigns. Except as set forth below, neither this Agreement nor the obligations
of either Party shall be assignable or transferable by such Party without the
prior written consent of the other Party; provided, however, that Buyer shall
have the right to assign any of its rights under this Agreement: (i) to any of
its Affiliates; (ii) to any purchaser of a material portion of its assets;
and/or (iii) as collateral security to any lender to Buyer or its Affiliates.

 

D. No Waiver. No failure of any party to exercise and no delay in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder.

 

E. Amendments and Waivers. This Agreement may be modified, amended or waived
only by a writing signed by Seller and Buyer.

 

F. Severability. It is the desire and intent of the Parties that the provisions
of this Agreement be enforced to the fullest extent permissible under the
applicable laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction. Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

G. Rules of Construction. The parties hereto agree that they have been: (i)
represented by counsel during the negotiation, preparation and execution of this
Agreement; and (ii) advised by such counsel of the tax consequences associated
with the transactions contemplated hereby. Therefore, the parties hereto waive
the application of any law, regulation, holding or rule of construction,
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.

 

H. Interpretation. Unless the context clearly indicates otherwise, the word
“including” means “including without limitation,” and “discretion” means “sole
and absolute discretion”. The use or of the masculine, feminine or neuter gender
or the singular or plural form of words will not limit any provision of this
Agreement. The subject headings of the Articles and Sections of this Agreement
are included for purposes of convenience only, and shall not affect the
construction or interpretation of any of the provisions hereof. The Parties
further agree that California Civil Code Section 1654 does not apply to this
Agreement.

 

20

 

 

I. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and all such counterparts together shall
constitute one and the same instrument and shall become a binding agreement when
one or more counterparts have been signed by each of the parties and delivered
to the other. Delivery of an executed counterpart of this Agreement by
facsimile, .pdf, .tif, .gif, .jpg or similar image (any such delivery, an
“Electronic Delivery”) sent via electronic mail shall be equally as effective
and binding as delivery of an executed original counterpart. No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense.

 

J. Entire Agreement. This Agreement (including its recitals, exhibits and
schedules, which are hereby incorporated into and made part hereof) together
with all documents and instruments executed in connection with the transactions
contemplated hereby (including all Seller Agreements and Buyer Agreements)
contain the entire understanding of the parties with respect to the subject
matter of the Agreement and supersedes all previous agreements, representations
or warranties (whether oral or written). No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by all
the parties. No parol evidence of prior or contemporaneous agreements,
understandings or negotiations shall govern or be used to construe or modify
this Agreement.

 

K. Remedies Cumulative. The remedies under this Agreement are cumulative and
shall not exclude any other remedies to which any person may be lawfully
entitled.

 

(Signatures Appear on Following Page)

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first written below their name.

 

“Seller”   “Buyer”       LCG Business Enterprises, LLC,   Players Michigan LLC,
a California limited liability company   a Michigan limited liability company  
        By: /s/ Michael Gregory   By: /s/ Mark Bradley Print Name: Michael
Gregory     Mark Bradley, Manager Title:        

 

Address: 16471 Newland Street   Address: 1771 E. Flamingo Road, Suite 201 A  
Huntington Beach, CA 92647     Las Vegas, NV 89119   Attention: Michael Gregory
    Attention: Mark Bradley   Email: mike.rich.gregory@gmail.com     Email:
mbradley@playersnetwork.com   Phone: 248.222.5343     Phone: 702.840.3270      
    With a copy to:     With a copy to: Seyburn Kahn, P.C.
                                                                      2000 Town
Center, Suite 1500         Southfield, Michigan 48075         Attention: Bruce
H. Seyburn         Email: bseyburn@seyburn.com   Email:
                                               Facsimile: 248.351.3727  
Facsimile:                   and a copy to: Paul Moncrief, Esq.   and a copy to:
Aaron Johnson, Esq.   16. W. Gabilan Street     318 Cayuga Street   Salinas, CA
93901     Salinas, CA 93901   Email: paul@moncriefhart.com     Email:
aaron@jrgattorneys.com

 

SCHEDULES AND EXHIBITS

 

SCHEDULES

 

Schedule 2(A)(i) – Vehicles Schedule 2(A)(iv) – Acquired Contracts Schedule 2(B)
– Excluded Assets Schedule 3(B) – Seller’s Wire Transfer Instructions Schedule
4(E) – Purchased Assets Schedule 4(F) – Business Tangible Personal Property
Schedule 4(F)(ii) – Plant Inventory Schedule 4(G) – Contracts Schedule 4(H) –
Permits Schedule 4(I) – Customers and Suppliers Schedule 4(J) – Lease
Information Schedule 4(K) – Compliance with Legal Requirements Schedule 4(N) –
Financial Statements Schedule 6(L) – Identified Labor Schedule 9(D) –
Construction and Maintenance Obligations of Seller

 

EXHIBITS

 

Exhibit A – Defined Terms Exhibit B – Assumption Agreement Exhibit C –
Management Agreement

 

22

 

 

EXHIBIT A

Definitions

 

As used in this Agreement, the following terms have the following specified
meanings:

 

“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, the
specified Person. For purposes of this definition, the terms “controls,”
“controlled by” and “is under common control with” mean, with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of the specified Person, whether
through ownership of voting securities, by contract or otherwise.

 

“Business Day” means any day other than a Saturday, Sunday or public holiday,
during which banks are open for business in Southeast Michigan (other than
solely for automatic teller machine use).

 

“Cannabis Permits” means all Permits necessary to operate the Business,
including all cannabis cultivation and/or production licenses awarded by the
State of California in respect of and/or related to the operation of the
Business.

 

“Claim” means any claim, demand, action, audit, governmental Proceeding,
regulatory action, suit and/or cause of action, whether class, individual or
otherwise in nature, in law or in equity, known or unknown, fixed or contingent,
including any claim, demand, action, audit, governmental Proceeding, regulatory
action, suit or cause of action for damages, injunctive relief, declaratory
relief or other relief under the laws of any foreign country or the United
States or any state or locality thereof.

 

“Consent” means an approval, permit, notice, consent, license, authorization,
qualification or waiver of a third party or a Governmental Entity, as
applicable.

 

“Contract” means any contract, arrangement, agreement, license, option,
commitment, purchase order, sales order, undertaking, understanding and/or
obligation, whether oral or written, and including all assignments, amendments,
schedules, exhibits and appendices thereto.

 

“Environmental Law” means any Legal Requirement relating to or addressing
pollution, the cleanup of the environment or the protection of air, surface
water, ground water, drinking water, land (surface or subsurface), and/or health
or safety (including the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq., and regulations thereunder, Resource
Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., and regulations
thereunder, Clean Air Act, 42 U.S.C. §§ 7401 et seq., and regulations
thereunder, Federal Water Pollution Control Act, 33 U.S.C. §§ 1251, et seq., and
regulations thereunder, and any similar foreign, federal, state or local acts or
statutes all as are now in effect together with all common law concerning public
health and safety, pollution, or protection of the environment, in each case,
whether relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, Release, threatened Release, control, exposure to, or
cleanup of any Hazardous Materials, or otherwise.

 

“GAAP” means generally accepted accounting principles of the United States,
consistently applied.

 

“Governmental Entity” means any government or political subdivision thereof,
court, arbitral tribunal, governmental administrative agency, tribunal or
commission or any other governmental or regulatory body, instrumentality or
authority, whether domestic (federal, state or local) or foreign.

 

“Hazardous Materials” means asbestos-containing material, polychlorinated
biphenyls, urea formaldehyde products, radon, radioactive material, any
“hazardous substance,” “toxic substance,” “hazardous waste” (as defined under 40
Code of Federal Regulations Part 261, foreign or any state equivalent),
“pollutant,” “Toxic Pollutant,” “oil,” or “contaminant” as used in, or defined
pursuant to any Environmental Law, and any other substance, waste, pollutant,
contaminant or material, including petroleum products and derivatives, the use,
transport, disposal, storage, treatment, recycling, handling, discharge,
Release, discharge or emission, which is regulated or governed by any
Environmental Law.

 

23

 

 

“including”, “include” or “includes” means, unless the context clearly indicates
otherwise, “including”, “include” or “includes” (as applicable), without
limitation.

 

“Insurance Policies” means material policies of liability, theft, fire, title
and other forms of insurance and surety bonds (including any standby letters of
credit).

 

“Labor Claims” means any Claim or Liability made, brought by or in any way
relating to any employee or independent contractor, including Claims related to
compensation and/or benefits (including health, dental and/or COBRA), and
further including any Claim made pursuant to any applicable Laws relating to
employment standards, occupational health and safety, labor relations, workers
compensation, pay equity, employment equity, the Americans with Disabilities
Act, as amended, the Civil Rights Act of 1964, as amended, the Worker Adjustment
and Retraining Notification Act of 1988, the Age Discrimination in Employment
Act of 1967, as amended, the Older Workers Benefit Protection Act, as amended,
the Family and Medical Leave Act, as amended, the Fair Labor Standards Act, as
amended, or any other federal, state, or local, statutory or decisional Law
regarding labor discrimination.

 

“Labor Obligations” means all wages, bonuses, vacation pay, sick time, pension
payments, overtime pay, change of control payments, severance pay, and any other
termination or severance obligations and any other compensation or obligation,
which may be due by Legal Requirement or Contract relating to employment or
engagement of an employees or independent contractor (as the case may be).

 

“Labor Laws” means all Legal Requirements as they relate to labor and
employment, including Legal Requirements relating to occupational safety and
health, the calculation and payment of wages, equal employment opportunity
(including Legal Requirements prohibiting discrimination and/or harassment on
the basis of race, national origin, religion, gender, disability, age, workers’
compensation, or any other protected classification), affirmative action,
workers’ compensation, unemployment, the payment of social security, employment
of minors, health and safety, labor relations, unions, withholding, wages and
hours and overtime of any kind, pay equity, employee classification, family and
medical leave, and the hiring or engagement of immigrants.

 

“Legacy Environmental Liabilities” means any Liabilities of Seller associated
with: (i) any predecessor entities of Seller or its Affiliates; (ii) any real
property formerly owned by Seller or its Affiliates; (iii) any operations or
lines of business formerly but no longer conducted by Seller its Affiliates; and
(iv) the off-site disposal of waste (including any Hazardous Materials) on or
prior to the Closing Date.

 

“Legal Requirement” means applicable federal, state, local or foreign laws,
rules, regulations, statutes, ordinances, permits, orders, writs, judgments,
injunctions, decrees or awards, issued, enacted or promulgated by any
Governmental Entity.

 

“Liability” or “Liabilities” means liabilities, debts, claims, expenses
(including costs of investigation and defense and attorney’s fees, costs and
expenses), obligations, deficiencies, responsibilities or commitments, whether
express or implied, known or unknown, primary or secondary, direct or indirect,
liquidated, absolute, disclosed or undisclosed, accrued, secured or unsecured,
contingent or otherwise, whether due or to become due, and whether or not of a
kind required by GAAP to be set forth on a financial statement, including those
arising under any Legal Requirement or under any Contract or otherwise relating
to the Business.

 

“Lien” or “Liens” means and includes any pledge, claim, mortgage, deed of trust,
deed to secure debt, lien, charge, encumbrance, attachment, option, right of
first refusal, lease, license, easement, covenant, condition, restriction,
encroachment or other survey defect, restriction on transfer, exception to or
defect in title or other encumbrance, ownership interest or security interest of
any kind or nature whatsoever.

 

“Monterey Good Standing” means satisfaction of all preconditions established by
the county of Monterey California for the continued operation of the Business.

 

“Net Profit” means, as determined on an accrual basis in accordance with GAAP,
gross profit (i.e., gross revenue less cost of goods sold) solely from the sale
of cannabis (including the flower and/or any other part of the plant) and/or
cannabis related products reduced (to the extent not otherwise included in cost
of goods sold) by any and all: (i) Taxes; (ii) interest; (iii) depreciation and
amortization expenses; (iv) rental payments; (v) licensing fees; (vi) consulting
fees; (vii) labor and consulting expenses; (viii) returns; and (ix) all other
ordinary and necessary expenses (including, rents, royalties, and selling and
general administrative costs).

 

24

 

 

“Ordinary Course” means the ordinary course of business consistent with past
practice.

 

“Permit” means any consent, permit, license, franchise, registration, approval
or authorization from any Person and all renewals thereof or applications
therefor.

 

“Person” means any individual, trust, estate, partnership, association, firm,
company, corporation, limited liability company, joint venture, or other entity
(including a Governmental Entity).

 

“Proceeding” means any action, suit, litigation, proceeding, investigation or
review of any kind or nature.

 

“Release” means any spill, emission, leaking, deposit, discharge, dispersal, or
other release of a hazardous material (including Hazardous Materials) into the
environment.

 

“Tax” or “Taxes” means: (i) any and all federal, state, local or non-United
States income, gross receipts, cannabis, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profit, customs duty, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment (including contributions to the California unemployment fund,
employment training fund and unemployment compensation disability fund),
disability, real property, personal property, escheat, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated or other tax
or assessment of any kind whatsoever, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any
interest, penalties or additions thereto and whether or not under dispute; (ii)
any and all liability for the payment of any items described in clause (i) above
as a result of being (or ceasing to be) a member of an affiliated, consolidated,
combined, unitary or aggregate group (or being included (or being required to be
included) in any Tax Return related to such group; and (iii) any and all
liability for the payment of any amounts as a result of any express or implied
obligation to indemnify any other person, or any successor or transferee
Liability, in respect of any items described in clause (i) or (ii) above.

 

“Tax Authority” means any Governmental Entity exercising Tax regulatory
authority.

 

“Tax Clearances” means and includes all certificates of any kind or nature
issued by the applicable Governmental Entity including any agency or political
subdivision thereof (including any Tax Authority), to the extent that such
certificates indicate either: (x) that all Taxes of Seller have been paid in
full; or (y) the final and full amount of Taxes that must be paid by Seller.

 

“Tax Return” means any return, declaration, report, Claim for refund, election,
estimate or information return or statement relating to Taxes, including any
schedule or attachment thereto and any amendment thereof.

 

25

 

 

INDEX OF DEFINED TERMS

 

TERM   SECTION Acquired Contracts   Section 2(A)(iv) Acquired Permits   Section
2(A)(vi) Acquisition Transaction   Section 6(E) Agreement   Opening Paragraph
Applicable Taxes   Section 3(B) Applicable Tax Period   Section 4(M) Applicable
Policies   Section 4(P) Assignment of Lease   Section 7(B)(viii) Assumed
Liabilities   Section 2(C) Assumption Agreement   Section 2(C) Books and Records
  Section 2(A)(v) Bulk Transfer Laws   Section 7(B)(xi) Business   Recital A
Business Inventory   Section 2(A)(ii) Business Tangible Personal Property  
Section 2(A)(i) Buyer   Opening Paragraph Buyer Agreements   Section 5(A)
Cannabis Permit Period   Section 4(H)(ii) Chosen Courts   Section 15(B) Closing
  Section 8(A) Closing Date   Section 8(A) Confidential Information   Section
6(G)(iv) Consulting Agreement   Section 7(B)(xiv) Disclosing Party   Section
6(G)(i) Electronic Delivery   Section 15(I) Entitlements   Recital E Excluded
Assets   Section 2(B) Financial Statements   Section 4(N) Identified Labor  
Section 6(L) Initial Penalty   Section 3(D) Initial Permit Termination Date  
Section 4(H)(ii) Installment   Section 3(A)(ii) Installment 1   Section
3(A)(ii)(1) Installment 2   Section 3(A)(ii)(2) Installment 3   Section
3(A)(ii)(3) Installment 4   Section 3(A)(ii)(4) Installment 5   Section
3(A)(ii)(5) Interim Period   Section 6(B) Late Payment   Section 3(D) Lease  
Section 4(J) Loss/Losses   Section 10(A) Management Agreement   Section 6(J)
Management Fee   Section 6(J)(i) Management Term   Section 6(J)(v) Net Profit  
Section 2(D) Most Recent Financial Statements   Section 4(N) Non-Assignable
Permits   Section 2(B) Plant Inventory   Section 4(F)(ii)(1) PNTV   Recital A
Property   Recital B Purchased Assets   Section 2(A) Purchase Price   Section
3(A) Purchase Price Allocation   Section 3(C) Receivables   Section 2(A)(iii)
Receiving Party   Section 6(G)(i) Representatives   Section 6(G)(i) Retained
Liabilities   Section 2(C)(ii) Seller   Opening Paragraph Seller Agreements  
Section 4(A) Seller Permits   Section 4(H)(i) Side Letters   Section 3(B)(4)
Temporary Cannabis Permits   Section 4(H)(ii) Transferred Labor   Section
2(C)(ii) Withheld Installment   Section 3(B)(4)(a)

 

26

 

 

EXHIBIT B

Form of Assumption Agreement

[Attached]

 

 

 

 

ASSIGNMENT, ASSUMPTION AGREEMENT AND BILL OF SALE

 

THIS ASSIGNMENT, ASSUMPTION AND BILL OF SALE (this “Assignment”) is made and
entered into as of this ____ day of May 2018, by and between Players Michigan
LLC, a Michigan limited liability company (“Assignee”), and LCG Business
Enterprises, LLC, a California limited liability company (“Assignor”) pursuant
to and subject to the terms of that certain Asset Purchase Agreement dated May
___, 2018 (the “Purchase Agreement”), under which Assignor has agreed to sell,
transfer and deliver to Assignee, and Assignee has agreed to purchase from
Assignor, the Purchased Assets (as defined in the Purchase Agreement). Any
capitalized term not defined in this Assignment shall have the meaning assigned
to such term in the Purchase Agreement.

 

A. Assignor has agreed to sell, assign and transfer to Assignee, and Assignee
has agreed to purchase and accept from Assignor the Purchased Assets upon the
terms and conditions set forth in the Purchase Agreement.

 

B. Assignee has agreed to assume, and perform and discharge when and as due, the
liabilities set forth in Section 2(C) of the Purchase Agreement (the “Assumed
Liabilities”).

 

NOW, THEREFORE, in consideration of the foregoing premises, subject to the terms
and conditions of the Purchase Agreement and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Assignee and Assignor hereby each agree as follows:

 

1. Assumption. Upon the terms and subject to the conditions of the Purchase
Agreement, Assignee hereby assumes, and agrees to pay, perform and discharge
when and as due, the Assumed Liabilities and only the Assumed Liabilities of
Assignor. Assignor and Assignee agree that the Assumed Liabilities include only
those liabilities specifically enumerated in Section 2(C) of the Purchase
Agreement and that, except as specifically set forth in the Purchase Agreement,
Assignor shall not assume, is not responsible to pay, perform or discharge and
shall not be deemed to have assumed, agreed to pay, perform, fulfill or
discharge any liability of Assignor other than the Assumed Liabilities, which
liabilities shall remain the sole obligation of Assignor.

 

2. Rights Under the Purchase Agreement. The assumption by Assignee of the
Assumed Liabilities and the assignment by Assignor of the Purchased Assets or
the Acquired Interest shall not be construed to defeat, impair or limit in any
way the rights, claims or remedies of Assignee or Assignor, respectively, under
the Purchase Agreement.

 

3. Bill of Sale. In consideration of the Purchase Price and the assumption of
the Assumed Liabilities by Assignee, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor hereby sells, assigns, transfers, sets over and delivers to Assignee,
its successors and permitted assigns all of Assignor’s right, title and interest
in and to the Purchased Assets free and clear of all Liens. All right, title and
interest of Assignor in the Purchased Assets conveyed hereby are conveyed to
Assignee.

 

4. Further Assurances. Each of the parties hereto shall execute and deliver to
the other party such further instruments, assignments, assurances and other
documents, and take such actions as the other party may reasonably request in
connection with the carrying out of the intent and purposes of this Assignment.

 

5. Binding Agreement. This Assignment shall be binding upon and shall operate to
the benefit of the parties and their respective successors and permitted
assigns.

 

6. Third Party Beneficiary. Nothing contained herein shall confer any rights on
any third party or in any way enhance or expand the rights of any third party
with respect to any of the Assumed Liabilities, and Assignee reserves any and
all defenses, rights of offset, claims and counterclaims that either Assignor or
Assignee may have with respect to any of the Assumed Liabilities.

 

7. Purchase Agreement Controls. Nothing contained in this Assignment, express or
implied, shall be deemed to supersede, enlarge, alter, release, limit or amend
the terms and provisions of the Purchase Agreement in any manner whatsoever. In
the event of any conflict or inconsistency between the provisions hereof and the
Purchase Agreement, the Purchase Agreement shall control.

 

 

 

 

8. Counterparts. This Assignment may be executed in several counterparts, each
of which shall be deemed an original, and all such counterparts together shall
constitute one and the same instrument and shall become a binding agreement when
one or more counterparts have been signed by each of the parties and delivered
to the other. Delivery of an executed counterpart of this Assignment by
facsimile, .pdf, .tif, .gif, .jpg or similar image (any such delivery, an
“Electronic Delivery”) sent via electronic mail shall be equally as effective
and binding as delivery of an executed original counterpart. No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense.

 

9. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This
Assignment is made in Monterey County, California. This Assignment shall be
governed and construed under the Laws of the State of California without regard
to its conflicts of Laws provisions. The parties consent to the exclusive
jurisdiction of the state and federal courts sitting in the State of California,
County of Monterey or the Federal District Court for the Northern District of
California (the “Chosen Courts”). EACH PARTY HEREBY (I) IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE CHOSEN COURTS, (II) WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO LAYING VENUE IN THE CHOSEN
COURTS, AND (III) WAIVES ANY OBJECTION THAT ANY CHOSEN COURT IS AN INCONVENIENT
FORUM OR DOES NOT HAVE PERSONAL JURISDICTION OVER ANY PARTY. SELLER AND BUYER
ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT
MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR
MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS
AGREEMENT AND THE OTHER AGREEMENTS AND TRANSACTIONS CONTEMPLATED HEREBY AND
CONSENT TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE APPLICABLE COURT. In the event any party institutes an action
or proceeding to enforce any rights arising under this Agreement, the party
prevailing in such action or proceeding shall be paid all reasonable attorneys’
fees and costs by the non-prevailing party.

 

10. Amendment and Waiver. No amendment or modification of this Assignment shall
be valid or binding upon Assignor or Assignee unless made in writing and signed
on behalf of each of Assignor and Assignee by their respective duly authorized
representative. The terms hereof may be waived only by a written instrument
signed by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of either party of any such right,
power or privilege, nor any single or partial exercise of any such right, power
or privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.

 

“Assignor”   “Assignee”       LCG Business Enterprises, LLC,   Players Michigan
LLC, a California limited liability company   a Michigan limited liability
company       By: /s/ Michael Gregory   By:

/s/ Mark Bradley

Print Name: Michael Gregory     Mark Bradley, Manager Title:        

 

 

 

